—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered March 29, 2000, convicting him of robbery in the third degree, criminal contempt in the first degree, and criminal mischief in the fourth degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution violated CPL 710.30 by not serving him with a list of its witnesses within 15 days after his arraignment is without merit. Since *498there was no police-arranged identification procedure, CPL 710.30 does not apply (see, People v Richardson, 212 AD2d 743; People v Kavanaugh, 207 AD2d 719).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Krausman, Goldstein and S. Miller, JJ., concur.